461 So. 2d 104 (1984)
GENERAL BUILDERS CORPORATION OF FORT LAUDERDALE, INC., Petitioner,
v.
Kelley SISK, As Personal Representative of the Estate of James Larry Sisk, Cedar Land Developers, Inc., and Wentworth Plastering of Boca Raton, Inc., Respondents.
No. 64532.
Supreme Court of Florida.
December 20, 1984.
Richard A. Sherman of the Law Offices of Richard A. Sherman, Fort Lauderdale, and Wicker, Smith, Blomqvist, Tutan, O'Hara, McCoy, Graham & Lane, West Palm Beach, for petitioner.
David L. Kahn, Fort Lauderdale, for respondents.
SHAW, Justice.
This cause is before the Court on petition for review because of express and direct conflict between the decision of the district court of appeal below, Sisk v. General Builders Corporation of Fort Lauderdale, Inc., 438 So. 2d 65 (Fla. 4th DCA 1983), and numerous decisions of this Court and of other district courts. We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
The facts are as contained in the decision below. The decision of the district court below was predicated on the proposition that a corporation could lose its separate corporate identity under the mere instrumentality doctrine without any allegation or showing of wrongdoing. The district court cited as authority Dania Jai-Alai Palace, Inc. v. Sykes, 425 So. 2d 594 (Fla. 4th DCA 1982), which has since been quashed in pertinent part. Dania Jai-Alai Palace, Inc. v. Sykes, 450 So. 2d 1114 (Fla. 1984). We quash the decision below and remand for proceedings consistent with our opinion in Dania Jai-Alai.
It is so ordered.
BOYD, C.J., and ADKINS, OVERTON, ALDERMAN, McDONALD and EHRLICH, JJ., concur.